UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-4041


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ERIC O. JONES,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:10-cr-00228-D-1)


Submitted:   September 28, 2012            Decided:   October 18, 2012


Before DAVIS, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marilyn G. Ozer, MASSENGALE & OZER, Chapel Hill, North Carolina,
for Appellant.     Thomas G. Walker, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Following a six-day jury trial, Eric Omar Jones was

convicted of conspiracy to commit bank fraud and to make false

statements to influence a bank’s lending decisions, in violation

of 18 U.S.C. § 371 (2006); fifteen counts of bank fraud and

aiding      and   abetting,    in    violation    of   18   U.S.C.   §§   1344,   2

(2006); and two counts of making false statements to influence a

bank’s lending decisions and aiding and abetting, in violation

of 18 U.S.C. §§ 1014, 2 (2006).                 The district court sentenced

Jones to 151 months’ imprisonment, consisting of 60 months on

the conspiracy count and 151 months on the substantive counts,

to be served concurrently.             The court further imposed a five-

year       term   of   supervised     release    and   ordered    Jones   to   pay

$142,145.85 in restitution. 1          This timely appeal followed.

               In his opening brief, Jones raises two challenges to

the    calculation      of   his    Sentencing   Guidelines      range.    First,

Jones argues, the district court erred in determining the amount

of loss attributable to him for sentencing purposes.                      Second,

Jones contends, the district court erred in applying a four-

level enhancement, pursuant to U.S. Sentencing Guidelines Manual

(“USSG”) § 3B1.1(a) (2011), based on his role as a leader or


       1
       Jones does not challenge the restitution amount or the
district court’s methodology for calculating that amount.



                                          2
organizer of the underlying fraud conspiracy.                            For the reasons

that follow, we affirm.

             We review a sentence for reasonableness, applying an

abuse of discretion standard.                   Gall v. United States, 552 U.S.

38, 51 (2007).        In reviewing whether a sentencing court properly

applied the Guidelines, the district court’s factual findings

are   reviewed      for     clear      error     and    its    legal   conclusions       are

reviewed de novo.           United States v. Osborne, 514 F.3d 377, 387

(4th Cir. 2008).           This court will “find clear error only if, on

the entire evidence, we are left with the definite and firm

conviction that a mistake has been committed.”                         United States v.

Manigan, 592 F.3d 621, 631 (4th Cir. 2010) (internal quotation

marks and brackets omitted).

             With    regard       to    the     first    appellate      contention,       the

Government       posits     that       Jones’       challenge    to    the   loss      amount

reflects his misunderstanding of the district court’s Guidelines

calculations.        The Government explains that Jones’ base offense

level was driven not by the calculated loss amount, but rather

by    the   finding       that    Jones       personally       derived    more    than    $1

million     in      gross        receipts       from     his     fraud.          See     USSG

§ 2B1.1(b)(15)(A), (D).             And because Jones does not contest this

aspect of the Guidelines calculation, the Government contends,

Jones has waived appellate review of that determination.



                                                3
            In     his   reply      brief,       Jones    concedes      that     the    loss

amount was not determinative of his sentence, 2 as our review of

the record confirms.            Given that Jones has failed to raise any

argument    relevant       to      the   district        court’s      finding    that    he

personally derived more than $1 million in gross receipts from

the fraud, we readily conclude that Jones has waived appellate

review of this issue.              See United States v. Palacios, 677 F.3d

234, 244 n.5 (4th Cir.) (explaining that the defendant waived a

particular argument by not raising it in his opening brief),

cert.    denied,    2012      WL   1566196       (U.S.    Oct.   1,    2012)     (No.    11-

10137); see also Fed. R. App. P. 28(a)(9)(A).

            Turning      to     Jones’    second      appellate        contention,      the

Government argues that there was no clear error underlying the

district     court's       imposition            of   a     four-level          leadership

enhancement, given the extensive evidence of Jones’ directorial

and organizational role in the fraud.                      We agree and hold that

the district court’s factual determination that Jones was an

organizer or leader of the scheme is not clearly erroneous.                             See

United States v. Thorson, 633 F.3d 312, 317 (4th Cir. 2011)

(explaining that, if the district court’s interpretation of the

evidence is plausible, this court will not reverse).

     2
       We reject Jones’ suggestion in his reply brief that we
should nonetheless review the loss calculation because that
issue may be relevant in a later proceeding.



                                             4
              In      determining         a         defendant’s         leadership       and

organizational            role,    sentencing        courts     must     consider    seven

factors:

      [T]he exercise of decision making authority, the
      nature of participation in the commission of the
      offense, the recruitment of accomplices, the claimed
      right to a larger share of the fruits of the crime,
      the degree of participation in planning or organizing
      the offense, the nature and scope of the illegal
      activity, and the degree of control and authority
      exercised over others.

USSG § 3B1.1, cmt. n.4.                The district court evaluated all of

these factors in applying the four-level role enhancement here.

The trial evidence established that Jones developed and executed

the bank fraud scheme, directed his co-conspirators’ conduct,

and   took    a     far    greater    portion       of   the    fraudulently     obtained

proceeds.         Thus, it was not clearly erroneous for the district

court to find that a four-level enhancement was warranted.                               See

Thorson,     633     F.3d     at   319-20     (explaining        that    the   sentencing

court’s determination that the defendant was “the architect of a

large portion of this scheme” was enough, in and of itself, to

support      the     organizer       enhancement         (internal      quotation    marks

omitted)).

              For    the     foregoing      reasons,       we   affirm     the   district

court’s judgment.             We dispense with oral argument because the

facts   and       legal     contentions       are    adequately      presented      in   the




                                               5
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    6